Case: 14-41318      Document: 00513189850         Page: 1    Date Filed: 09/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-41318
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       September 11, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

ANGELES RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:13-CR-13


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Angeles Ramirez was convicted of one count of
conspiracy to possess with intent to distribute heroin and received a below-
guidelines sentence of 30 months of imprisonment and a five-year term of
supervised release. The term of imprisonment was imposed to run consecutive
to any term of imprisonment subsequently imposed in a separate case from the
Northern District of Texas. Ramirez was later sentenced in the Northern


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41318     Document: 00513189850    Page: 2   Date Filed: 09/11/2015


                                 No. 14-41318

District of Texas case to 78 months of imprisonment, to run consecutive to the
30-month sentence imposed in this case.
      Ramirez argues that the district court did not have the authority to run
her sentence consecutively to her not-yet-imposed sentence in the Northern
District of Texas case. She did not raise this issue at sentencing, and her
untimely Federal Rule of Criminal Procedure 35 motion did not preserve error.
See United States v. Watkins, 450 F.3d 184, 185 (5th Cir. 2006); Rule 35(a), (c).
Our review is therefore for plain error. See United States v. Quintana-Gomez,
521 F.3d 495, 496 (5th Cir. 2008). To demonstrate plain error, Ramirez must
show a forfeited error that is clear or obvious and that affects her substantial
rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If she makes
such a showing, we have the discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      While Ramirez has demonstrated a forfeited error that is clear or
obvious, see Quintana-Gomez, 521 F.3d at 498, she has not demonstrated that
the error affected her substantial rights. “Affecting substantial rights means
that the error must have been prejudicial: It must have affected the outcome
of the district court proceedings.” United States v. Nava, 762 F.3d 451, 452
(5th Cir. 2014) (internal quotation marks and footnote omitted). As “[m]ultiple
terms of imprisonment imposed at different times run consecutively unless the
court orders that the terms are to run concurrently,” 18 U.S.C. § 3584(a), it is
equally possible that the Northern District of Texas sentence was imposed
because that district court “independently believed that consecutive sentences
were appropriate,” Nava, 762 F.3d at 454. Ramirez cannot demonstrate that
the district court’s decision in the instant case affected the outcome of the




                                       2
    Case: 14-41318    Document: 00513189850       Page: 3   Date Filed: 09/11/2015


                                   No. 14-41318

Northern District of Texas proceeding, id. at 452, and has not shown plain
error, Puckett, 556 U.S. at 135.
      AFFIRMED.




                                        3